MARX, J.
George W. Kiser, a member of the Motion Picture Machine Operators Union, brought suit for damages against Local No. 165 of the same Union for its alleged action in preventing him from obtaining employment contrary to the constitution and by-laws of the Union.
Service was had on the Local “by delivering a true copy of this writ with all endorsements thereon, personally to John P. Hawthorne, business agent thereof,” making the president, vice-president, the business agent and a member of the Executive Board individual defendants. A motion was filed by the Local asking the Court to quash the action on the plea that it is an unincorporated association and not a legal entity and therefore cannot be sued.
The only question presented is whether or not such an unincorporated labor union can be sued. The Superior Court held:
1. The technical doctrine that unincorporated associations cannot be sued except by naming each member thereof defendants is not applicable under modern conditions.
2. Large labor unions consist of thousands of members in all parts of the country and it would be impracticable and needless to make each member a party to a suit against such union.
3. Labor unions today act through duly constituted boards and officers and are organized similarly to corporations. Their growth, the power they wield and their necessity has brought them within recognition of the laws of Ohio. 14 OD. 628.
4. Under existing conditions it would be an utter impossibility of doing justice unless the attribute of sui juris be ascribed to such associations.
Motion of the Local overruled.